Case 2:18-cv-00189-DRH-AYS Document 16 Filed 03/26/19 Page 1 of 2 Page|D #: 78

N|XUN PEAggnY LLp Christopher G. Gegwich
N |X ArToRNEYs AT LAw Parlner

T 516-832-7606

DY N|XuNpEAaonY_coM cgegwich@nixonpeabody.com
@N|XONPEABODYLLP

50 Jericho Quadrangle
Suite 300

Jericho, NY l 1753-2728
516-832-7500

March 26, 2019
VIA ELECTRONIC FILING

Honorable Anne Y. Shields, U.S.M.J.

United States District Court for the
Eastem District of New York

100 Federal Plaza

Central Islip, New York 11722

RE: Stephen Lollo v. CARCO Group, IL
18-cv-189 (DRH) (AYS)

Dear Magistrate Judge Shields:

This firm represents defendant CARCO Group, Inc. (“CARCO”) in connection with the
above-referenced matter. We write to respectfully request a short extension of the remaining
discovery deadlines in this case so the parties have sufficient time to complete fact discovery.
Ralph Somma, Esq. counsel for plaintiff, Stephen Lollo, does not oppose this request.

The current deadline for the completion of fact discovery is April 16, 2019. We
respectfully request that that the deadline to complete fact discovery be extended up to and
including May 31, 2019. In the first instance, CARCO requests the below-outlined extension of
the remaining discovery deadlines, in part, because Plaintiff’s counsel underwent shoulder
surgery on February 26, 2019, the recovery from which caused a brief delay in CARCO taking
Plaintist deposition in early March, as well as the deposition of Plaintiff's mother, as
originally proposed.

Second, at Plaintiff’s deposition - which took place on March 15, 2019 - CARCO was
made aware, for the first time, of the existence of a number of responsive documents relevant to
its defenses of this case and the existence of a number of medical providers from whom Plaintiff
has received medical treatment related to his claims in this action. Accordingly, CARCO made
a number of requests on the record for documents and authorizations for medical records and
CARCO has followed up with Plaintiff in writing in furtherance of those requests. This short
adjournment of the discovery schedule will allow Plaintiff time to respond to CARCO’s
pending requests for documents and medical authorizations Once CARCO receives a response
to these pending requests, it will require time to review the documents, process the

4824-7236-|604.l

Case 2:18-cv-00189-DRH-AYS Document 16 Filed 03/26/19 Page 2 of 2 Page|D #: 79

- mon PEAaqu LLp
The Honorable Anne Y. Shlelds, U.S.M.J. ATTURNEYS AT LAW

March 26, 2019

Page 2 leoNPEAaunY.coM

@N|XONPEABODYLLP

authorizations for medical records and, if necessary, conduct additional depositions.l Moreover,
to the extent that Plaintiff objects to any portion of CARCO’s discovery demands, this extension
will provide CARCO with time to bring any outstanding issues to the Court’s attention.

The parties are actively engaging in discovery. For example, Plaintiff is taking the
deposition of a CARCO representative on April 2, 2019 and there is a third-party deposition
scheduled for April 10, 2019. This Short extension of time will allow CARCO to complete
third-party discovery that could only have been done after obtaining Plaintiff’s deposition
testimony.

In light of the foregoing additional discovery that needs to be completed, as well as
counsel’s busy litigation schedule, CARCO hereby requests that the remaining discovery
deadlines be extended as set forth below:

All fact discovery completed by: May 31, 2019
Exchange of expert reports completed by: June 13, 2019
Expert depositions completed by: August 1, 2019
COMPLETION OFALL DISCOVERY BY: August 5, 2019
Final date to take first step in dispositive motion practice: August 3 l , 2019
Submission of joint pre-trial order1 August 23, 2019

Thank you for your consideration of this request. Should Your Honor require any
additional information, we are available at the Court’s convenience.

ed,

 

cc: Christopher J. Moro, Esq.
Ralph Somma, Esq.
(via ECF)

 

For instance, CARCO has over an hour of time remaining in its deposition of Plaintiff and CARCO did
not close the record. Accordingly, CARCO may seek to further depose Plaintiff in this action.

4824-7236- l 604,]

